Citation Nr: 0722143	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to October 
1966.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


FINDINGS OF FACT

1.  Service medical records document that the veteran 
suffered an acute lumbosacral strain in June 1961.  

2.  July 1965 service medical records indicate the veteran 
was admitted to the dispensary for treatment of an acute back 
strain and discharged 36 hours later, much improved.  

3.  Post service records reflect the presence of degenerative 
changes of the spine with degenerative disc disease, which a 
VA physician failed to link to service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service; and the service incurrence of a low back 
disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for service connection for a back 
disorder in December 2001.  The RO sent the veteran a letter 
in January 2002 which explained what evidence was required to 
support his claim, what information was needed from the 
veteran, and informed the veteran they had requested his 
service medical records.  The veteran informed the veteran of 
the names and dates of his post service treatment for a back 
disorder.  On his application and during his hearing the 
veteran informed VA he had been treated in 1968 by a private 
physician who was now deceased.  The veteran stated he did 
not know where to find any records of that treatment.  His 
records were requested and received from both the Kelsey-
Seybold Clinic and the Macgregor Medical Association.  

The veteran was afforded a VA medical examination in April 
2005 and a medical opinion was obtained.  The veteran 
appeared and gave testimony before the undersigned Veterans 
Law Judge in March 2007.  The veteran did not identify any 
additional relevant evidence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  This was 
accomplished in April 2006.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In this instance, 
where the service medical records, post service treatment 
records, an examination, and medical opinion have been 
obtained, VA is not required to provide further assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).  

Factual Background and Analysis.  On service enlistment 
examination in July 1957 no abnormality of the spine was 
noted.  At reenlistment, a July 1960 Report of Physical 
Examination again found no abnormality of the spine.  Service 
medical records document that the veteran suffered an acute 
lumbosacral strain in June 1961.  On June 8, 1961 the veteran 
complained of back trouble.  Four days later he was examined 
and was to continue with moderation.  On July 1, 1965 the 
veteran again complained of low back pain.  Physical 
examination was negative, but he was tender at L5-S1.  The 
diagnostic impression was acute back strain, and he was 
treated with bed rest, meprobamate, and Phenobarbital.  He 
was discharged 36 hours later, much improved.  His September 
1966 Report of Medical Examination at discharge noted no 
abnormality of the spine.  

October 1987 X-rays of the lumbar spine taken at the Kelsey-
Seybold Clinic revealed minimal degenerative changes, and 
minimal thoracolumbar scoliosis with a convexity toward the 
right.  Thereafter, a diagnosis of degenerative disc disease 
appears in April 1993 records from the Macgregor Medical 
Association.  

The veteran was afforded a VA examination in April 2005.  X-
rays revealed mild to moderate disc space narrowing and 
spurring at L4-5 and L5-S1.  There were lesser changes at L2-
3.  After reviewing the veteran's service medical records, 
private records of treatment, taking his history and 
examining the veteran, the VA physician diagnosed mild to 
moderate degenerative disc disease of the lumbar spine.  In 
the opinion of the VA physician, the veteran's current back 
condition "is likely as not less than 50:50 probability 
caused by or a result of the back pain in service," which 
the Board interprets as an emphasized adverse opinion.  

In May 2006 the veteran wrote to the RO to correct what he 
felt was inaccurate data used to deny his claim.  He went on 
to describe his injuries in service and post service 
treatment.  

The veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge in March 2007.  The 
veteran again explained how he injured his back in service.  
(T-2).  He was first treated for his back in 1968 
approximately 18 months after his separation from the 
service, by a physician who is now deceased, and that he had 
no idea how to obtain any of those records; that he had been 
treated at the McGregor Clinic; and that he had not received 
any treatment from VA.  The veteran's spouse testified she 
and her daughter had walked on his back and used hot towels 
to treat his back pain.  She recalled that the veteran had 
always had this problem.  (T-10, 12).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A VA examination report and private medical records include 
current diagnoses of degenerative disk disease of the lumbar 
spine, which is sufficient to meet element number one, 
evidence of a current disability.  As to service incurrence, 
the evidence demonstrates the veteran sustained a lumbar 
strain in service in 1961, which meets the criteria for 
element number two.  

The questions to be addressed in this case are whether the 
evidence establishes a diagnosis of a chronic back disorder 
in service, and/or is there medical evidence of a nexus 
between the back complaints/treatment in service and the 
current disability.  In the alternative if the evidence 
demonstrates arthritis of the lumbar spine within the initial 
post service years to a degree of ten percent, service 
connection may be presumed.  

The Board first notes there is no diagnosis of arthritis of 
the lumbar spine during the initial post service year.  The 
first X-ray evidence of degenerative changes of the lumbar 
spine appears in an October 1987 private X-ray report showing 
minimal degenerative changes.  For that reason presumptive 
service connection for a disorder of the low back is not 
warranted.  

The Board also notes there are but two relevant occasions of 
treatment in service which included diagnosis of a lumbar 
strain, but no diagnosis of degenerative changes or any other 
diagnosis of a chronic low back disorder.  The treatment 
records document complaints in 1961 and 1965, with no 
abnormality at discharge.  In addition, the veteran has 
stated he was first treated almost 18 months after his 
separation from the service.  There is no identification of a 
disease entity sufficient to show there was a chronic low 
back disorder in service.  While the veteran's statements and 
testimony are credible that he continued to have back pain, 
and treated himself with bed rest and medications, they are 
not sufficient to demonstrate or identify a disease entity in 
service.  

Furthermore, after considering the evidence, including the 
history provided by the veteran, a VA physician has concluded 
that there is no nexus between current disability and 
service.  

There is no other competent medical evidence in the claims 
folder which addresses the question of whether there is any 
etiological relationship between the back complaints and 
treatment noted in service and the currently diagnosed 
disability.  

In the absence of competent medical evidence linking the 
currently diagnosed disability to service, service connection 
is not warranted.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


